Citation Nr: 1039348	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from October 1981 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Augusta, Maine, which found that new and material 
evidence had not been received sufficient to reopen the Veteran's 
claim of entitlement to service connection for a cervical spine 
disorder.

In a subsequent Supplemental Statement of the Case ("SSOC"), it 
appears that the RO implicitly reopened the Veteran's claim by 
addressing the merits of the claim without specifically finding 
that new and material evidence had been received.  Before the 
Board may reopen a previously denied claim, however, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Pittsburgh, 
Pennsylvania RO.  A transcript of this proceeding has been 
associated with the claims folder.

The reopened claim of entitlement to service connection for a 
cervical spine disorder is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  By an unappealed RO decision dated September 1983, the 
Veteran's claim of entitlement to service connection for a 
cervical spine disorder was denied; an appeal was not received 
within one year of the letter of notification to the Veteran.

2.  Evidence received since the September 1983 rating decision is 
neither cumulative nor redundant, and when considered with 
previous evidence of record, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1983 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a cervical spine 
disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received 
has been resolved in the Veteran's favor, any error in notice or 
development with respect to that aspect of the claim is harmless 
error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) 
(2010).  A determination as to whether additional required notice 
and development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being remanded 
for further adjudicative action.

II. New and Material Evidence

The Veteran contends that he has a current cervical spine 
disorder as a result of an in-service injury, in which he 
sustained injuries while riding his motorcycle.  Alternatively, 
he asserts that he has a cervical spine disorder secondary to his 
service-connected residuals of a right shoulder injury resulting 
from the same accident.
By an unappealed rating decision dated September 1983, the RO 
denied the Veteran's claim of entitlement to service connection 
for a cervical spine disorder because the evidence of record did 
not show a chronic or residual cervical spine condition that had 
been caused or aggravated by military service, or was secondary 
to a service-connected disability.

The evidence shows that following the issuance of the September 
1983 rating decision, the Veteran was notified of the decision, 
including his right to appeal, by means of an October 1983 
notification letter.  However, a timely Notice of Disagreement 
was not received within one year of the rating decision.  
Therefore, that decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that, in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Browns, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence on file at the time of the last prior denial 
included the Veteran's service treatment records, a July 1983 VA 
examination report, and the Veteran's personal contentions in 
support of his claim.  The evidence added to the record since the 
September 1983 decision includes private medical treatment 
reports, a March 2004 letter from the Veteran's treating 
neurologist, and testimony from the Veteran and his mother during 
the March 2010 hearing before the Board.  

A review of the medical evidence shows that the Veteran has 
received post-service treatment for a cervical spine disorder, 
including cervical disc fusion surgery in November 2007.  In his 
March 2004 letter, the Veteran's physician wrote that he had not 
only treated the Veteran, but had also reviewed his hospital 
treatment reports from his 1982 in-service injury.  He concluded 
that, based on a review of the records, the Veteran's current 
cervical spine disorder was a result of the cervical radicular 
damage he sustained at the time of the 1982 accident.  

Given the new evidence associated with the file that directly 
relates to the issue of whether the Veteran's current cervical 
spine disorder was caused or aggravated by an event or incident 
of active military service, the Board concludes that it satisfies 
the low threshold requirement for new and material evidence.  As 
such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development of the claim is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is reopened.  To this extent, and to this extent 
only, the appeal is granted.




REMAND

As noted above, the Veteran contends that he has a chronic 
cervical spine disorder that stems from an in-service motorcycle 
accident in 1982.  After a thorough review of the claims folder, 
the Board has determined that additional development is necessary 
prior to adjudication of this claim.

In this case, in the September 1983 rating decision, the RO 
concluded that the Veteran did not present with a chronic or 
residual cervical spine disorder that had been caused or 
aggravated by military service, or was secondary to a service-
connected disability.  In the April 2007 rating decision, 
although the RO noted that the Veteran had submitted a letter 
from his doctor linking his current cervical spine disorder to 
service, it concluded that the doctor's opinion was not supported 
by the service treatment records and 1983 VA examination, which 
essentially found the Veteran's cervical spine to be normal.  
However, as noted above, the Court has held that when determining 
whether a previously-denied claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, because there is "an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the [V]eteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary [of VA] to make a decision on the claim," a VA 
examination and opinion are necessary to determine whether the 
Veteran currently has a chronic cervical spine disorder, and if 
so, whether the condition is related to his active duty service.  
See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The 
requirement under the VCAA for warranting a VA examination, that 
the evidence "indicates" that the Veteran's disability "may" 
be associated with the Veteran's service, is a low threshold.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the most recent treatment 
reports of record are dated March 2009.  Therefore, on remand, an 
attempt must be made to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all private health care providers 
that have treated him for his cervical spine 
disorder since March 2009.  After securing 
the necessary releases, the RO should attempt 
to obtain any and all records that have not 
already been associated with the claims 
folder.  All records obtained or responses 
received should be associated with the claims 
file.  Any negative response should be 
included in the claims folder.  

2.  The RO should schedule the Veteran for an 
appropriate VA examination for the purposes 
of determining the nature, approximate onset 
date and/or etiology of any current, chronic 
cervical spine disorder.  Any tests deemed 
necessary should be conducted, and the claims 
folder must be provided to the examiner for 
review in conjunction with the examination.  
The examiner is asked to especially consider 
and comment on the medical report (dated 
March 4, 2008) from Dr. Elliot M. Michel, who 
opined that the Veteran sustained cervical 
radicular damage at the time of his November 
1982 motor vehicle accident, and that 
subsequent technological improvements and 
further investigations bore this out.  The 
examiner should also elicit from the Veteran 
his history of cervical spine symptomatology 
and treatment and note that, in addition to 
the medical evidence, the Veteran's history 
has been considered.  Following a review of 
the relevant evidence in the claims file, and 
the clinical evaluation, the examiner should 
be asked to indicate whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current cervical spine disorder was the 
result of an incident or event in service, or 
was either 


caused or aggravated by the Veteran's 
service-connected residuals of a right 
shoulder injury.  In considering the opinion 
of Dr. Michel, if the examiner finds that any 
current cervical spine disorder is neither 
related to service, nor a service-connected 
disability, he or she is asked to explain 
his/her opinion in relation to that provided 
by Dr. Michel.  Any and all opinions must be 
accompanied by a complete rationale.

a.) It would be helpful if the examiner would 
use the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

b.) The clinician is also advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  "More likely" and 
"at least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

c.) In providing answers to the above 
questions, if the examiner concludes that 
any currently-diagnosed cervical spine 
disorder was aggravated (permanently 
increased in severity beyond the natural 
progression) by any service-connected 
disorder, the examiner should provide a 
baseline as to the severity of the cervical 
spine disorder before it was aggravated by 
the service-connected disorder(s).

d.) If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

3.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed and 
readjudicate the claim.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with an SSOC and afforded the opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


